Case 18-30394-thf       Doc 24    Filed 11/04/18     Entered 11/04/18 21:29:44        Page 1 of 2



               UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF KENTUCKY
 IN RE                             )
                                   )
 MAGNOLIA PANTOJA                  )          CASE NO 18-30394-thf
                                   )
                                   )
 DEBTOR(S)                         )

                   MOTION TO AMEND ORDER OF CONFIRMATION
                        TO INCLUDE LATE FILED CLAIMS

       Comes now the Debtor, by counsel, and moves the Court to amend the Order of
Confirmation and in support of this motions submits the following:


   1. The Debtor filed a Chapter 13 Petition, and the Debtor’s Plan was confirmed.
   2. The Debtor’s Plan payment is a 60 month, 100% Plan which only contains claims
       relevant to a single property property.
   3. The Debtor’s husband became ill, and the plan is slightly in arrears but it is caught up.
       The plan originally only contemplated claims 1 and 2. Claims 3, 4, and 5 nearly triple the
       amount due in real estate tax liens to 35,000 in secured liens and another 10,000 in water
       bills which attach to the property. Claims 3, 4, and 5 were filed later but need to be
       included if the plan is to be successful and the plan payment will have to be increased to
       850 per month.
       THEREFORE, the Debtor requests that the Order of Confirmation be amended to include
claims 3, 4 and 5 to be paid in full and that the plan payment be increased to 850 per month.
       A proposed order is tendered herewith.

Respectfully Submitted,



/S/NICK C. THOMPSON
Nick C. Thompson
Attorney for the Debtor
800 Stone Creek Parkway Suite 6
Louisville, KY 40223
502-625-0905 (telephone) 502-625-0940 (fax)
bankruptcy@bankruptcy-divorce.com
Case 18-30394-thf      Doc 24     Filed 11/04/18     Entered 11/04/18 21:29:44        Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the preceding was served electronically to
William W. Lawrence, Chapter 13 Trustee and to the, Assistant U.S. Trustee, on November 4,
2018 and a copy was mailed to all creditors.


/S/NICK C. THOMPSON
Nick C. Thompson
